DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS reference by YI et al., "Implementation Consideration of Linear-Phase Delay Digital Filter Using Distributed Arithmetic on FPGA" fails to comply with 37 CFR 1.98(a)(2)(ii) which requires that a copy of NPL be provided. A copy of this NPL has not been provided, and this NPL is not being considered. The rest of the IDS is being considered by the Examiner.

Drawings
The drawings were received on 07/02/2020.  These drawings are acceptable for examination.

Remarks
	In the Specification Par [0017] (Page 7 Line 8), [0018] (Page 9 Line 17), [0019] (Page 12 Lines 6-7), [0020] (Page 13 Line 5), [0034] (Page 18 Line 21), [0043] (Page 21 Line 14), [0078] (Page 34 Line 7) recite “an LUT” which should be corrected to “a LUT”.

Specification
The title of the invention is objected to because it is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections

Claim 1 is objected to because of the following informalities:  Phrase "the products" in Line 10 of its first page should more specifically refer to the multiplication recited earlier, using a clearly matching phrase. 
The claim also recites “the summation” in Line 21 of its first page, which  should more specifically refer to the summing process recited earlier, using a clearly matching phrase.
The claim also recites “the above number” in Line 22 of its first page, which should be rewritten either without “above” or in another appropriate way.
The claim also recites “the two values of the coefficient [n]” in Line 1 of its second page. There seems to be a variable name missing in the phrase, e.g., it might be “coefficient c[n]”.
 Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  Phrase "the products" in Line 4 of its second page should more specifically refer to the multiplication recited earlier, using a clearly matching phrase. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1,
it recites “the two data x[m, n]” in Lines 15-16 of its first page, and “the two coefficients c[n]”in Line 16 of its first page. There is insufficient antecedent basis for these limitations in the claim.
The claim also recites “the pairs” in Lines 16-17 of its first page. It is unclear which pairs it is referring to. For the purposes of prior art examination, Examiner is interpreting them as all pairs of two x[m,n] data elements.
The claim also recites “the number of decimal figures” in Lines 20-21 of its first page. There is insufficient antecedent basis for this limitation in the claim.
The claim also recites “the processing result” in Lines 22-23 of its first page. There is insufficient antecedent basis for this limitation in the claim.
The claim also recites “the two values of the coefficient [n]” in Line 1 of its second page. There is insufficient antecedent basis for this limitation in the claim.
The claim also recites “the values calculated by the plurality of bit-position-basis arithmetic circuits” in Lines 5-6 of its second page. There is insufficient antecedent basis for this limitation in the claim.
The claim also recites “the circuit” in Lines 8-9 of its second page. There is insufficient antecedent basis for this limitation in the claim.


As per Claim 2,
it recites “the circuit” in Lines 2-3, Lines 6-7, Line 9, Lines 10-11 and in Line 12 of the claim. There is insufficient antecedent basis for these limitations in the claim.
The claim also recites “the indexing circuit corresponding to the circuit” in Line 5. There is insufficient antecedent basis for this limitation in the claim.

As per Claim 3,
it recites “the circuit” in Line 8 of the claim. There is insufficient antecedent basis for this limitation in the claim.
The claim also recites “the product” in Line 9. It is unclear as its independent claim 1 has “multiplication” multiple times.

As per Claim 4,
it recites “the values calculated by the plurality of binomial distributed arithmetic circuits” in Lines 5-6 of the claim. It is unclear which values calculated by the plurality of binomial distributed arithmetic circuits the limitation is referring to. For the purposes of prior art examination, Examiner is interpreting them as all values calculated by the plurality of binomial distributed arithmetic circuits for all odd numbers of N.
The claim also recites “the value calculated by the auxiliary multiplication circuit.” in Lines 6-7 of the claim. There is insufficient antecedent basis for these limitations in the claim.

As per Claim 5,
it recites “the values calculated by the plurality of bit-position-basis arithmetic circuits” in Lines 2-3 of the claim. There is insufficient antecedent basis for this limitation in the claim.

As per Claim 6,
it recites “the circuit” in Line 3, in Line 15 and in Line 26 of its second page, in Line 10 and in Line 12 of its third page. There is insufficient antecedent basis for these limitations in the claim.
The claim also recites “the number of decimal figures” in Lines 5-6 and in Lines 6-7 of its second page. There is insufficient antecedent basis for these limitations in the claim.
The claim also recites “the result of the process” in Lines 9-10 of its second page. There is insufficient antecedent basis for this limitation in the claim.
The claim also recites “the values” in Line 20 of its second page and in Line 1 of its third page. There is insufficient antecedent basis for these limitations in the claim.
The claim also recites “the real part” in Line 6 and “the imaginary part” in Line 7 of its third page. There is insufficient antecedent basis for these limitations in the claim.
The claim also recites “the element values” in Lines 11-12 of its third page. There is insufficient antecedent basis for this limitation in the claim.

As per Claim 7,
it recites “the circuits” in Lines 3-4, in Line 6, in Lines 8-9, in Line 10, in Lines 12-13 and in Line 14 of the claim. There is insufficient antecedent basis for these limitations in the claim.
The claim also recites “the element values” in Line 9 and in Line 13 of the claim. There is insufficient antecedent basis for these limitations in the claim.

As per Claim 8,
it recites “the values” in Line 2 of its first page and in Line 4 of its second page. There is insufficient antecedent basis for these limitations in the claim.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

As per Claim 1,
the claim requires, among other limitations, each of the distributed arithmetic circuits includes: a plurality of binomial distributed arithmetic circuits configured to calculate and output, based on a value obtained by pairing the N data x[m, n] corresponding to the circuit two by two, on a value obtained by pairing the N coefficients c[n] two by two, and on the value calculated by the LUT generation circuit, a value of binomial product-sum arithmetic that multiplies the two data x[m, n] by the two coefficients c[n] and sums up the products, in parallel for each of the pairs; a first summing circuit configured to sum up the values calculated by the plurality of binomial distributed arithmetic circuits; and a figure matching circuit configured to perform a process of matching the number of decimal figures as a result of the summation by the first summing circuit with a predetermined number of decimal figures smaller than the above number of decimal figures.
Schier (US7046723) discloses a lookup table (LUT) based multiplication (Fig 1 and Col 5 Lines 20-53) with data multiplied by corresponding coefficients (Col 5 Line 54 – Col 6 Line 59). Schier also discloses the addition followed by the LUT based multiplication.  However, Schier does not teach the distributed arithmetic per data and coefficient pair, with pairing the N data x[m, n] corresponding to the 
Allred (US20050201457) discloses a lookup table (LUT) based arithmetic for the incoming signals (Fig 1-2 and Par [0027]-[0028]), which can be MAC operations (Par [0053]-[0054]). Allred also discloses distributed arithmetic methods (Par [0025], [0032] and [0087]).  However, Allred does does not teach the distributed arithmetic per data and coefficient pair, with pairing the N data x[m, n] corresponding to the circuit two by two, on a value obtained by pairing the N coefficients c[n] two by two. Allred also does not teach the process of matching the number of decimal figures of a result of the summation.
Therefore, none of the closest prior art found teaches the limitation required in the claimed invention. Thus, Claim 1 is allowable.
 
As per Claims 2-5,
They are allowable due to their dependency upon Claim 1.

As per Claim 6,
the claim requires, among other limitations, the arithmetic circuit comprising: an LUT generation circuit configured to calculate a value d_sub of a difference between the real part value c_real and the imaginary part value c_imag of the complex number coefficient C, and a value d_add of a sum of the real part value c_real and the imaginary part value c_imag; M distributed arithmetic circuits configured to calculate and output, in parallel for each of M, a complex number value Y[m] as a result of multiplying each of data, which correspond to the circuit, of the complex numbers X[m] by the complex number coefficient C, and summing up the products; and M figure matching circuits configured to perform a process of matching each of the number of decimal figures of a real part product-sum arithmetic result y_real[m] and the number of decimal figures of an imaginary part product-sum arithmetic result 
Schier (US7046723) discloses a lookup table (LUT) based multiplication (Fig 1 and Col 5 Line 20-53) with data multiplied by corresponding coefficients (Col 5 Line 54 – Col 6 Line 59). Schier also discloses the addition followed by the LUT based multiplication.  However, Schier does not teach the M distributed arithmetic circuits configured to calculate and output, in parallel for each of M, a complex number value Y[m] as a result of multiplying each of data, which correspond to the circuit, of the complex numbers X[m] by the complex number coefficient C, and summing up the products. Schier also does not teach the process of matching the number of decimal figures of a result of the summation. 
Allred (US20050201457) discloses a lookup table (LUT) based arithmetic for the incoming signals (Fig 1-2 and Par [0027]-[0028]), which can be MAC operations (Par [0053]-[0054]). Allred also discloses distributed arithmetic methods (Par [0025], [0032] and [0087]).  However, Allred does not teach M distributed arithmetic circuits configured to calculate and output, in parallel for each of M, a complex number value Y[m] as a result of multiplying each of data, which correspond to the circuit, of the complex numbers X[m] by the complex number coefficient C, and summing up the products. Allred also does not teach the process of matching the number of decimal figures of a result of the summation. 
Therefore, none of the closest prior art found teaches the limitation required in the claimed invention. Thus, Claim 6 is allowable.

As per Claims 7-8,
They are allowable due to their dependency upon Claim 6.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHUL YOUNG LEE/Examiner, Art Unit 2182                                                                                                                                                                                                        
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182